Citation Nr: 0729151	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  04-26 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus, to include as a residual of herbicide exposure in 
service.

2.  Entitlement to service connection for prostate cancer, to 
include as a residual of herbicide exposure in service.

3.  Entitlement to service connection for hypertension, to 
include as secondary to type 2 diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The appellant served in the Air National Guard from May 1958 
to February 1967.  During this time he had a period of active 
duty from November 1961 to August 1962.  He also had periods 
of active duty for training (ADT) throughout his period of 
service in the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  

In his substantive appeal to the Board, received in July 
2004, the appellant requested a travel board hearing.  In 
February 2005, the appellant presented testimony at a 
personal hearing conducted at the St. Paul RO before an 
Acting Veterans Law Judge (AVLJ) (currently Veterans Law 
Judge).  A transcript of this personal hearing is in the 
appellant's claims folder.  In July 2005, the Board denied 
the claims on appeal.

The appellant appealed the Board's July 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in an Order dated in November 2006, the Court ordered 
that the motion for remand be granted and remanded the 
Board's decision for compliance with the instructions in the 
Joint Motion for Remand (Joint Motion) filed in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To attempt to verify the appellant's 
presence in Vietnam

The appellant contended in an October 2002 statement that he 
developed prostate cancer, type 2 diabetes mellitus, and 
hypertension secondary to type 2 diabetes mellitus from 
exposure to agent orange in Vietnam.  The appellant's VA 
medical records reflected that he was diagnosed with prostate 
cancer in June 2002 and type 2 diabetes mellitus in 
approximately 1996.  He was noted as having hypertension in 
May 2000 and in May 1998, the appellant reported that he had 
hypertension for the past 10 years.  

The appellant claimed in a December 2002 statement that while 
serving as a loadmaster on a C-97 as a member of the Arizona 
Air National Guard, he flew into Da Nang Airbase (AB).  In 
support of the appellant's claim, the appellant's sister 
stated in a December 2002 letter that he finished flight 
school to become a loadmaster and afterwards flew to Vietnam 
in mid to late 1966.  In a September 2003 statement, the 
appellant's friend, R.M.Y., contended that the appellant 
accompanied him on flights to Vietnam as a member of the 
Arizona Air National Guard as part of the 197th MAS squadron.  
R.M.Y. enclosed a flight order showing that he had been 
authorized to fly from Sky Harbor Airport in Phoenix, 
Arizona, to Mactan, P.I. (Philippines) and Da Nang AB in 
Vietnam to perform an Overwater Training Mission from 
approximately December 10 to 18, 1966, under the jurisdiction 
of 21st/22nd AF (MAC).  This flight order does not contain the 
appellant's name.  A January 2004 statement from the 
appellant's representative reflected that the appellant was a 
member of the Arizona Air National Guard and served aboard a 
C-97 as a loadmaster.  At the time of his flight to Vietnam, 
the unit was the 197th Material Airlift Squadron (MAS) and 
was attached to the 21/22 Air Force.  A letter from the 
appellant's friend, J.E.C., received by VA in January 2005, 
noted that the appellant accompanied him to Vietnam from 
October 7 to 16, 1966, as a member of the 197th air 
transportation squadron.  The Board notes that a statement of 
service dated in March 1967 reflected that the appellant had 
ADT during the applicable time frame from April 18, 1966, to 
May 25, 1966; July 23, 1966, to July 30, 1966; October 1, 
1966, to October 7, 1966; October 15, 1966, to October 21, 
1966; November 12, 1966, to November 20, 1966; and November 
27, 1966, to December 2, 1966.  

During his February 2005 hearing, the appellant added that he 
flew into Da Nang and Ton Son Nhut after stopping in Mactan, 
Philippines while the airplane was fixed for engine problems 
in fall of 1966.  The appellant relayed his attempts to 
obtain records documenting his time in Vietnam.  Further, he 
noted that he transferred to the Minnesota Air National Guard 
in January 1967 but was a member of the Arizona Air National 
Guard when he went to Vietnam.  In March 2005, VA received a 
letter from the appellant with a copy of J.E.C.'s flight 
record which indicated that J.E.C. was a loadmaster from 
October 7 to 16 and 29 to 30, 1966, as part of the 22nd Air 
Force and 146 MAW wing, 161 MAG group, and 197 MAS squadron.  

The Board notes that the National Personnel Records Center 
was last unable to verify the appellant's service in Vietnam 
or exposure to herbicides in April 2003.  However, pursuant 
to the Court's November 2006 order, attempts should be made 
to obtain information regarding whether the appellant served 
as a crewmember aboard a C-97 in 1966 while he was a member 
of the Arizona Air National Guard, 197th Material Airlift 
Squadron.  In particular, this search should include attempts 
to obtain unit records, flight records, flight orders, and 
payroll records regarding the appellant's service as a 
loadmaster during 1966.  38 U.S.C.A. § 5103A.

Regarding the appellant's claim for service connection for 
hypertension as secondary to type 2 diabetes mellitus, the 
appellant's service medical records were negative for 
findings of hypertension and his in-service blood pressure 
readings between May 1958 and January 1967 do not reflect 
hypertension per 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).  However, as the 
appellant is claiming service connection secondary to type 2 
diabetes mellitus, the Board finds that a VA examination is 
in order if and only if service connection is established for 
type 2 diabetes mellitus.  Concerning this, the Board notes 
that in September 2006, before this decision was vacated by 
the Court in November 2006, the secondary service connection 
regulation was amended; therefore, on remand, the RO should 
provide the appellant with both the old version of the 
regulation prior to the amendment and the new version.  
38 C.F.R. § 3.310(a) (2006) and 71 Fed. Reg.52744-52747 
(Sept. 7, 2006) (effective October 10, 2006) (to be codified 
at 38 C.F.R. § 3.310(b) (2007)).

Finally, the Board notes that the appellant has not been 
provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for any 
of his claims on appeal.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, in order to give the 
appellant every consideration with respect to the present 
appeal and to ensure due process, further development of the 
case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the appellant a 
notice letter in connection with his claim 
for service connection for hypertension, 
to include as secondary to type 2 diabetes 
mellitus.  The appellant should be 
informed of the requirements for 
establishing secondary service connection 
under both the old and the new version of 
the regulation for secondary service 
connection.  38 C.F.R. § 3.310(a) (2006) 
and 71 Fed. Reg.52744-52747 (Sept. 7, 
2006) (effective October 10, 2006) (to be 
codified at 38 C.F.R. § 3.310(b) (2007)).

2.  The appellant should be provided with 
the Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) notice information for all 
his claims on appeal.  

3.  The AMC should attempt to verify the 
appellant's service in Vietnam in 1966.  
This search should include attempts to 
obtain information regarding whether the 
appellant served as a crewmember aboard a 
C-97 in 1966 while he was a member of the 
Arizona Air National Guard, 197th Material 
Airlift (MAS) Squadron.  In particular, 
this search should include attempts to 
obtain unit records, flight records, 
flight orders, and payroll records 
regarding the appellant's service as a 
loadmaster during 1966.  The Board is 
particularly interested to ascertain 
whether the appellant was a member of a 
flight crew, to include loadmaster, on an 
authorized flight from Sky Harbor Airport 
in Phoenix, Arizona, to Mactan, P.I. and 
Da Nang AB in Vietnam to perform an 
Overwater Training Mission from 
approximately December 10 to 18, 1966, 
under the jurisdiction of 21st/22nd AF 
(MAC).  The Board is also interested to 
ascertain whether the appellant was a 
member of a flight crew on a flight to 
Vietnam from October 7 to 16, 1966.  The 
search should also encompass whether the 
appellant went to Da Nang, Ton Son Nhut, 
and Mactan, Philippines, perhaps while the 
airplane was fixed for engine problems in 
fall of 1966.  The time periods that the 
appellant had ADT, April 18, 1966, to May 
25, 1966; July 23, 1966, to July 30, 1966; 
October 1, 1966, to October 7, 1966; 
October 15, 1966, to October 21, 1966; 
November 12, 1966, to November 20, 1966; 
and November 27, 1966, to December 2, 
1966, should also be searched.  All 
attempts to verify this information should 
be so documented.  

4.  After the development in 1 through 3 
has been undertaken, and if and only if 
the appellant is granted service 
connection for type 2 diabetes mellitus, 
please schedule the appellant for a VA 
examination to evaluate his hypertension.  
A copy of the claims folder and this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims 
folder and the examination findings, the 
examiner should state a medical opinion--
based on review of all pertinent evidence 
of record including the service medical 
records and VA treatment reports--as to 
the likelihood (likely, unlikely, at 
least as likely as not) that the 
appellant's hypertension is aggravated 
beyond its natural progression by his 
type 2 diabetes mellitus.  In rendering 
his opinion, the examiner should consider 
the aforementioned in-service and post-
service medical treatment reports.  

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to each issue, 
including both the old and the new version 
of the regulation for secondary service 
connection.  38 C.F.R. § 3.310(a) (2006) 
and 71 Fed. Reg.52744-52747 (Sept. 7, 
2006) (effective October 10, 2006) (to be 
codified at 38 C.F.R. § 3.310(b) (2007)).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



